BALDWIN, Judge
(concurring).
I agree with the denial of the motion to dismiss for reasons stated and further agree that the examiner’s actions amounted to a substantive rejection of the claims. In fact, it is the same rejection as has traditionally been given on the basis that the claim contained “improper Markush groups.” See the dissenting opinions of Examiners-in-Chief Mangan, 175 USPQ at 226-29, and Witherspoon, 175 USPQ at 235-37. In re Hengehold, 440 F.2d 1395, 58 CCPA 1099 (1971), which specifically exempted from its purview actions “which relate, at least indirectly, to matters involving the rejection of claims,” is not controlling, and the board, and thus this court, does have jurisdiction to rule on the propriety of the actions taken by the examiner, and this case should be remanded to the Patent Office for that purpose.